Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Restriction/Election requirement of 5-27-22 has been withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to the broadest independent claim (claim 15), Geyer et al. (US 2011/0182151) is closest prior art.  Geyer et al. does not show; however, Geyer et al. do not disclose a time-passage indicator, comprising: a housing comprising a base surface on one side and a second surface on the opposite side; a plurality of light elements located inside the housing; a window comprising an inner and an outer surface, wherein: the window is attached to the second surface of the housing; the window protrudes from the housing; and the window diffuses or scatters the light from the plurality of light elements; and a processor located inside the housing that controls the plurality of light elements; wherein: 5Attorney Docket: 0105-700.200 the light elements emit light through the window to form an illuminated region viewable by a user; the processor controls the light elements such that the illuminated region changes to indicate the passage of time; and the illuminated region is viewable from all angles between 10 degrees and 90 degrees, where the angle 10 degrees is measured from a plane of the base surface, and the angle of 90 degrees corresponds to a normal viewing angle.  Additionally, there is no teaching in the prior art that would motivate one of ordinary skill in the art to modify Geyer et al. in such a manner.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641